Exhibit 10.3 Presstek Overseas Corp. (1) PNC Bank, National Association (2) CHARGE OVER SHARES - CONTENTS 1 INTERPRETATION 1 2 COVENANT TO PAY 2 3 CHARGING CLAUSE 2 4 NEGATIVE UNDERTAKINGS BY THE CHARGOR 3 5 POSITIVE UNDERTAKINGS BY THE CHARGOR 3 6 REPRESENTATIONS BY THE CHARGOR 4 7 RIGHTS OF THE CHARGEE ON DEFAULT 4 8 ENFORCEMENT BY THE CHARGEE 5 9 ENFORCEMENT BY A RECEIVER 5 10 EXERCISE OF POWERS; PURCHASERS 5 11 FURTHER ASSURANCE 6 12 POWER OF ATTORNEY 6 13 SUBSEQUENT ENCUMBRANCES 6 14 INDEMNITIES, COSTS AND EXPENSES 7 15 PROTECTION FOR CHARGEE 7 16 CONTINUING SECURITY AND OTHER MATTERS 7 17 CURRENCIES 8 18 MISCELLANEOUS 8 19 NOTICES 9 20 LAW AND JURISDICTION 10 i THIS
